Title: To Benjamin Franklin from Thomas Barclay, 10 December 1784
From: Barclay, Thomas
To: Franklin, Benjamin


				
					Sir
					L’Orient 10th Decr. 1784—
				
				I had the pleasure of addressing a letter to you the 8th. of October since which I remain without any of your Commands. I purpose leaving this on Monday and passing to Bordeaux where I shall remain a few days, and return to Paris. Shou’d you have occasion for wine or any other articles from the places through which I am to pass, it will make me happy to be in the least usefull to you. I address’d a Box of Tea to you some time ago with directions that it might be left at M. Pichinies near the

Barrier au Conference, it Contain’d Ten pounds of Hyson, two of Souchong, and two of Pekoe Tea for you, the same quantity for M. Adams and M. Jefferson and a dozen pounds for Mrs. Barclay, The whole will be at hand about the time this reaches you— The China which M. Franklin desired me to send, went Round to Rouen to the Care of M. Garvey who will forward it to you. I am Always with great Respect and Esteem Dear Sir Your Most Obed. & obliged Servant
				
					
						Thos Barclay
					
				
			 
				Addressed: His Excellency / Benja Franklin Esqr. / Minister Plenipotentiary / from the United States— / Passy, near / Paris
			